 



Exhibit 10.2
Employment Agreement
          This Employment Agreement (this “Agreement”), entered into as of
February 22, 2007, and made effective as of September 6, 2006, is by and among,
LIN TV Corp., a Delaware corporation (“Parent”), and LIN Television Corporation,
a Delaware corporation with its headquarters in Providence, Rhode Island, and a
wholly-owned subsidiary of the Parent (the “Company” and, together with Parent,
the “LIN Companies”), and Scott Blumenthal, an individual residing in the state
of Rhode Island (the “Executive”).
RECITALS:
          Whereas, on September 6, 2006 (the “Appointment Date”), the board of
directors of Parent (the “Board of Parent”) and the board of directors of the
Company, respectively, appointed Executive to the offices of Executive Vice
President Television of each of the LIN Companies;
          Whereas, each of Parent and the Company desire that the Company employ
Executive as Executive Vice President Television of the Company, and Executive
desires to be employed by the Company in such position, in accordance with the
terms and subject to the conditions provided herein;
          Now, Therefore, in consideration of the foregoing and of the
respective covenants and agreements of the parties herein contained, the parties
hereto, intending to be legally bound hereby, agree as follows:
          1. Employment. The Company shall employ Executive and Executive hereby
agrees to serve the LIN Companies on the terms and conditions set forth herein.
          2. Service Period. The term of this Agreement and Executive’s
employment hereunder (the “Service Period”) shall be deemed to have commenced as
of the Appointment Date and shall continue thereafter until the effective date
of termination pursuant to the terms and subject to the conditions of this
Agreement.
          3. Position and Duties. During the Service Period, Executive shall
serve as the Executive Vice President Television of each of the LIN Companies,
reporting to the President and CEO of each of the LIN Companies and, subject to
the LIN Companies’ respective Certificates of Incorporation and By-Laws, shall
have such authority and duties as may be granted or assigned from time to time
by the President and CEO of the LIN Companies.
          4. Attention and Effort. Executive covenants and agrees, at all times
during the Service Period, to devote his full business-time efforts, energies
and skills to his duties as contemplated by Section 3 above, to serve each of
the LIN Companies diligently and to the best of Executive’s ability and at all
times to act in compliance with the rules, regulations, policies and procedures
of the LIN Companies as shall be in effect from time to time. Executive further
covenants and agrees that he will not, directly or indirectly, engage or
participate in any other business, profession or occupation for compensation or
otherwise at any time during the Service Period which conflicts with the
business of the LIN Companies, without the prior written consent





--------------------------------------------------------------------------------



 



of the Board of Parent; provided, that nothing herein shall preclude Executive
from accepting appointment to or continuing to serve on any board of directors
or trustees of any charitable or not-for-profit organization or from managing
his personal, financial or legal affairs; provided, in each case, and in the
aggregate, that such activities do not materially conflict or interfere with the
performance of Executive’s duties hereunder or conflict with Sections 10, 11 or
12 of this Agreement in any material respect.
          5. Compensation and Other Benefits.
               (a) During the Service Period, Executive shall be paid by the
Company an annual base salary in an amount equal to Three Hundred Seventy Five
Thousand Dollars ($375,000) (the “Base Salary”), payable in accordance with the
Company’s normal payroll practices. The Base Salary shall be reviewed by the
Compensation Committee of the Board of Parent no less often than once each
calendar year and may be increased, but not decreased, based on such a review.
               (b) Executive shall be eligible to receive, in addition to the
Base Salary described above, an annual bonus payment (a “Performance Bonus”) to
be determined by December 31 of each calendar year during the Service Period, or
as soon thereafter as practicable, but in no event later than March 15 of the
subsequent calendar year; which Performance Bonus payment (if any), shall be
determined as follows:
                    (i) With respect to the portion of calendar year 2006 prior
to the Appointment Date, Executive shall be eligible to receive a Performance
Bonus in an amount up to One Hundred Fifty-Eight Thousand Dollars ($158,000),
which amount shall be prorated to reflect the portion of the calendar year
between January 1 and the Appointment Date. The Performance Bonus payment
determined pursuant to this paragraph (i), if any, shall be determined in the
discretion of the President and CEO of the LIN Companies and the Compensation
Committee of the Board of Parent (the “Compensation Committee”) based upon those
bonus criteria established with respect to Executive’s performance and goals
prior to the Appointment Date.
                    (ii) With respect to the portion of calendar year 2006
beginning on the Appointment Date and ending on December 31, 2006, Executive
shall be eligible to receive a Performance Bonus in an amount up to Two Hundred
Thousand Dollars ($200,000) (the “Performance Bonus Amount”), which Performance
Bonus Amount shall be prorated to reflect the portion of the calendar year
beginning on the Appointment Date and ending on December 31, 2006. The bonus
payment determined pursuant to this paragraph (ii), if any, shall be determined
in the discretion of the President and CEO of the LIN Companies and the
Compensation Committee based upon those bonus criteria established with respect
to Executive’s performance and goals prior to the Appointment Date.
                    (iii) With respect to each calendar year during the Service
Period beginning on January 1, 2007, if applicable, Executive shall be eligible
to receive a Performance Bonus as follows:

- 2 -



--------------------------------------------------------------------------------



 



                         (A) Executive shall be eligible to receive a bonus
payment in an amount up to 25% of the Performance Bonus Amount, which bonus
payment, if any, shall be determined in the sole discretion of the President and
CEO of the LIN Companies and the Compensation Committee, based upon such factors
as each may determine to be relevant, which may include the performance of the
LIN Companies and Executive, general business conditions, and the relative
achievement by Executive or the LIN Companies of any goals established by the
President and CEO, the Board of Parent or the Compensation Committee.
                         (B) Executive shall be eligible to receive a bonus
payment calculated as set forth in this paragraph (B) using a baseline bonus
amount equal to seventy-five percent (75%) of the Performance Bonus Amount (the
“Results Bonus Base Amount”). The amount of the bonus awarded to Executive, if
any, under this paragraph (B) (the “Results Bonus”) shall be an amount
calculated as a percentage of the Results Bonus Base Amount (the “Results Bonus
Percentage”). The Results Bonus Percentage shall be the percentage set forth on
Exhibit 5(b)-1 hereto that corresponds to the respective percentages by which
Parent has achieved the EBITDA and revenue targets established by the Board of
Parent for the applicable year, as determined by the Compensation Committee of
the Board of Parent (the “Budget Target”). The parties acknowledge and agree
that for convenience of reference Exhibit 5(b)-2 shows for illustrative purposes
the amount of the Results Bonus corresponding to each Results Bonus Percentage
reflected on Exhibit 5(b)-1, and the parties further acknowledge that such
figures shall be subject to adjustment in the event of any change to the Results
Bonus Base Amount and, in the event of any conflict between Exhibits 5(b)-1 and
5(b)-2, Exhibit 5(b)-1 shall control.
          6. Benefits and Expenses. Executive shall receive from the Company
such other benefits as may be granted to senior management of the Company
generally, including health, dental, life and disability insurance and vacation
benefits. In addition, Executive shall be provided with an automobile allowance
in accordance with the Company’s then-current plan. The Company shall reimburse
Executive for all reasonable travel, entertainment and other expenses which
Executive may incur in regard to the business of Company or Parent, in
accordance with and subject to the limitations of the Company’s standard
practices and policies and Executive’s presentation of such documents and
records as Company shall require to substantiate such expenses.
          7. Incentive Equity. The parties acknowledge that as of the
Appointment Date, Parent granted to Executive an option (the “Option Grant”) to
purchase 200,000 shares of Parent’s Class A Common Stock, par value $0.01 per
share pursuant to the terms and subject to the conditions of the LIN TV Corp.
Amended and Restated 2002 Stock Plan (the “Option Plan”) and as further
evidenced by that certain Nonqualified Stock Option Letter Agreement, dated
September 6, 2006, by and between Parent and Executive (the “Option Agreement”).
The Option Grant shall be on the terms and conditions of the Option Plan and the
Option Agreement; provided, however, that (a) for purposes of the Option Grant,
and notwithstanding anything to the contrary contained in the Option Agreement,
the term “Cause” shall have the meaning ascribed to such term in this Agreement;
and (b) in the event of a Change in Control (as hereinafter defined in
Section 24) (and notwithstanding the definition of such term in the Option
Agreement) the vesting of the Option Grant shall accelerate and shall be deemed
fully vested as of such Change in Control. For the avoidance of doubt, the
vesting of the Option Grant shall not

- 3 -



--------------------------------------------------------------------------------



 




accelerate in the event of any termination of this Agreement, including upon a
termination Without Cause or with Good Reason; provided, however, that if
Executive is able to demonstrate that (i) he was terminated by the LIN Companies
Without Cause in anticipation of a Change in Control and (ii) such anticipated
Change in Control occurs, then Executive will be deemed for purposes of the
Option Grant, to have remained employed through the consummation of the Change
in Control, and the vesting of the Option Grant shall accelerate as described in
the preceding sentence.
          8. Termination. This Agreement and the employment of Executive
hereunder may be terminated as follows:
               (a) By the LIN Companies for “Cause.” Subject to such other terms
of this Agreement, the LIN Companies may terminate this Agreement and the
employment of Executive hereunder for “Cause” by action of the Board of Parent
if the Executive:
                    (i) has been convicted of, or entered a pleading of guilty
or nolo contendre (or its equivalent in the applicable jurisdiction) to any
criminal offense (whether or not in connection with the performance by Executive
of his obligations and duties under this Agreement), excluding offenses under
road traffic laws, or misdemeanor offenses, that are subject only to a fine or
non-custodial penalty;
                    (ii) has committed an act or omission involving dishonesty
or fraud;
                    (iii) has willfully refused or willfully failed to perform
his obligations and duties under this Agreement or the duties properly assigned
to him in accordance with the terms and conditions of this Agreement, and
Executive has the physical capacity to perform such obligations or duties; or
                    (iv) has engaged in gross negligence or willful misconduct
with respect to any of the LIN Companies or any of their affiliates or
subsidiaries.
               (b) By the LIN Companies “Without Cause.” The LIN Companies may
terminate this Agreement and the employment of Executive hereunder at any time,
in Parent’s sole discretion, for any reason whatsoever or for no reason, which
termination shall constitute a termination “Without Cause.”
               (c) By Executive for Good Reason. Executive may terminate this
Agreement and his employment hereunder in the event of any of the following
(each of which shall constitute “Good Reason”) and the LIN Companies shall have
failed to have reasonably remedied such condition within thirty (30) days
following written notice from Executive setting forth in reasonable detail the
condition giving rise to such Good Reason:
                    (i) either of the LIN Companies fails to perform its
respective obligations or breaches any of its covenants or warranties under this
Agreement;
                    (ii) the relocation of Executive’s primary office to a
location that is more than thirty-five (35) miles from both of (A) the Company’s
headquarters in Rhode

- 4 -



--------------------------------------------------------------------------------



 



Island, unless such office is moved closer to Executive’s primary residence at
the time of such relocation, and (B) Executive’s residence at the time of such
relocation; or
                    (iii) the Board of Parent or the board of directors of the
Company approves, without Executive’s consent or for reasons other than those
set forth in Section 8(a), (A) a reduction in Executive’s Base Salary or the
Performance Bonus Amount, or (B) the assignment to Executive of any duties
inconsistent in any material respect with, or effect a material diminution of,
Executive’s duties, titles, offices, or responsibilities with the Parent or the
Company, or any demotion of Executive from, or any failure to reelect or
reappoint Executive to any of such positions (except in connection with the
termination of Executive’s employment for disability or Cause or as a result of
Executive’s death); provided, however, that with respect to the foregoing clause
(B) if subsequent to a Change in Control (as hereinafter defined in Section 24),
Executive maintains over the business of the Company substantially the same
authority and responsibility with respect thereto that he held prior to such
Change in Control, the requirement that the Executive report to officers or the
board of parent companies, or a change in the title of Executive, shall not of
itself constitute “Good Reason.”
               (d) By Executive Without Good Reason. Executive may terminate
this Agreement and his employment hereunder at any time, for any reason, upon
giving to the LIN Companies thirty (30) days’ written notice of termination of
this Agreement and Executive’s employment hereunder pursuant to this Section
8(d) (“Notice of Resignation”), during which notice period Executive’s
employment and performance of services will continue; provided, however, that
Parent may, upon notice to Executive and without reducing Executive’s
compensation during such period, excuse Executive from any or all of his duties
during such period. The effective date of the termination of Executive’s
employment hereunder shall be the date specified in the Notice of Resignation
delivered in accordance with this Section 8(d).
               (e) Automatic Termination Upon Death or Disability. This
Agreement and Executive’s employment hereunder shall terminate automatically
upon the death or “total disability” of Executive. The term “total disability”
as used herein shall mean Executive’s inability, with or without reasonable
accommodations, to perform the duties of Executive contemplated by Section 3
hereof for a period of, or periods aggregating, six (6) months in any twelve
(12) month period as a result of physical or mental illness, loss of legal
capacity or any other cause beyond Executive’s control, unless Executive is
granted a leave of absence by the Board of Parent. All determinations as to
whether Executive has suffered total disability due to physical or mental
illness, loss of capacity or any other medical cause shall be made by a
physician who is mutually agreed upon by Executive and a majority of the members
of the Nominating and Corporate Governance Committee of the Board of Parent.
Executive and the LIN Companies hereby acknowledge that Executive’s ability to
perform the duties set forth in Section 3 hereof is of the essence of this
Agreement. Termination under this Section 8(e) shall be deemed to be effective
(i) as of the time of Executive’s death or (ii) immediately upon determination
of Executive’s total disability, as defined above, by a physician mutually
agreeable to Executive and the Board of Parent.
          9. Severance for Termination Without Cause or Resignation With Good
Reason.

- 5 -



--------------------------------------------------------------------------------



 



               (a) Subject to the terms and conditions of this Section 9 set
forth below, solely in the event that this Agreement and Executive’s employment
hereunder is terminated (y) by the LIN Companies Without Cause pursuant to the
terms and subject to the conditions of Section 8(b) hereof; or (z) by Executive
with Good Reason pursuant to the terms and subject to the conditions of Section
8(c) hereof, then:
                    (i) The Company shall pay to Executive a severance payment
(the “Severance Payment”) in an amount equal to the sum of (A) Executive’s Base
Salary in effect at the time of such termination and (B) the aggregate amount,
if any, of the Performance Bonus most recently awarded to Executive pursuant to
Section 5(b) prior to such termination; provided, however, that if such
termination occurs prior to the award of Executive’s initial Performance Bonus
under this Agreement (or the determination that no such award shall be made),
the payment under this clause (B) shall be the maximum applicable Performance
Bonus that would otherwise be due had Executive remained employed with the
Company. The Severance Payment shall be due and payable in twenty six
(26) substantially equal payments following such termination; provided, however,
that the payment of the portion of the Severance Payment comprised of any
Performance Bonus based upon the determination of the achievement of certain
results may be deferred as necessary until the Compensation Committee has made
the necessary determinations.
                    (ii) In addition, during the twelve-month period following a
termination giving rise to the Severance Payment, the Company shall continue to
pay the employer’s normal portion of the costs of Executive’s health and dental
insurance premiums in an amount consistent with that paid on the date of
termination, provided that Executive chooses to participate in COBRA or a
similar health insurance continuation program and provides the Company with
proof of such participation. If Executive chooses to receive COBRA coverage from
the Company’s group health plans during this twelve-month period, such coverage
shall count toward the maximum coverage period permitted under such plan.
               (b) The payment of the Severance Payment and the provision of the
benefits described in this Section 9 are expressly contingent on Executive’s
execution of a standard severance and release agreement containing only a
release of any and all claims by him against the LIN Companies and all
predecessors, successors, affiliates and subsidiaries thereof, except for claims
relating to (i) the Severance Payment and other post-employment payments and
benefits due pursuant to the terms and subject to the conditions of this
Agreement; (ii) claims for benefits under the employee benefit plans of the LIN
Companies in which Executive participates, and (iii) claims for indemnification
or insurance, if applicable, arising following his employment. Notwithstanding
anything to the contrary contained herein, Employer retains the right to
terminate the initiation or continuation of the Severance Payment and other
benefits described in this Section 9 and to recover from Executive any and all
amounts previously paid (as well as to pursue any other remedies available at
law or in equity) if it discovers that Executive engaged in any fraud, theft,
embezzlement, serious or substantial misconduct materially injuring the LIN
Companies’ reputation, or gross negligence while employed by the Company or if
Executive materially breaches this Agreement, including any breach by Executive
of his obligations and covenants under Sections 10, 11, or 12 hereof.

- 6 -



--------------------------------------------------------------------------------



 



               (c) Subject to such adjustments as may be necessary in accordance
with the proviso set forth in the last sentence of Section 9(a)(i), all payments
made under this Section 9 shall be made to Executive at the same interval as
payments of salary were made to Executive immediately prior to termination.
Notwithstanding the foregoing or anything to the contrary contained herein, if
the Company determines that Executive is a “Specified Employee” within the
meaning of Section 409A(a)(2)(B)(i) of the Code (as hereinafter defined), or any
successor thereto or as such may be amended hereafter (“Section 409A”), then to
the extent necessary to satisfy the requirements of Section 409A, any portion of
the severance compensation under this Section 9 that shall constitute deferred
compensation within the meaning of Section 409A shall not be due and payable to
Executive until the date that is six (6) months after the date of termination,
if necessary to avoid tax penalties under Section 409A. In the event of such
delay in payment, on the day following the expiration of such six month period
Executive shall be paid the delayed portion of the severance compensation plus
interest for the period of such delay, which interest shall be calculated at a
rate equal to the interest rate then earned by the LIN Companies’ excess cash
balances on bank deposit.
               (d) Except as expressly provided in paragraph (a) above, upon the
termination of this Agreement and Executive’s employment hereunder (including
for Cause or without Good Reason, or upon death or total disability pursuant,
respectively, to Sections 8(a), 8(d) and 8(e)), Executive shall not be entitled
to any payments hereunder, other than for Accrued Obligations, which the Company
shall pay to Executive in a lump sum immediately following such termination. For
purposes of this Agreement, “Accrued Obligations” shall mean the sum of (i) any
portion of Executive’s accrued but unpaid Base Salary through the date of death
or termination of employment, as the case may be; (ii) any accrued but unpaid
vacation or expense reimbursements; (iii) any then declared but unpaid
Performance Bonus, as applicable, with respect to the fiscal year preceding the
fiscal year in which the termination occurs; (iv) any (A) Performance Bonus for
the fiscal year in which the termination occurs, as applicable, pro rated for
service through the date of termination (and, if not determined as of the date
of termination, such payment, if any, to be due and payable reasonably following
the determination of such amounts) or (B) Performance Bonus earned for that year
if termination occurs at the end of the year but prior to payment; provided,
however, Executive shall receive no payment under (A) or (B) upon a termination
by the LIN Companies for Cause; and (v) any compensation previously earned but
deferred by Executive (together with interest, to the extent and in the manner
applicable pursuant to terms and subject to the conditions of Section 9(c))
prior to the date of termination that has not yet been paid.
          10. Non-Disclosure.
               (a) Executive acknowledges that during the period of his
employment with the Company prior to the Appointment Date, he has had, and
thereafter during the Service Period, he will have, access to trade secrets and
other confidential or proprietary information of the LIN Companies and their
respective affiliates and subsidiaries (“Confidential Information”). Executive
acknowledges that as used herein, Confidential Information includes, but is not
limited to, all methods, processes, techniques, practices, pricing information,
billing histories, customer lists or requirements, employee lists, salary
information, personnel matters, financial data, operating results, plans,
contractual relationships, projections for new business opportunities for new or
developing businesses, research, reports, and technological innovations

- 7 -



--------------------------------------------------------------------------------



 



in any stage of development. Confidential Information also includes, but is not
limited to, all notes, records, software, drawings, handbooks, manuals,
policies, contracts, memoranda, sales files, or any other documents generated or
compiled by any employee of the LIN Companies or any of its respective
affiliates or subsidiaries. Notwithstanding the foregoing, Confidential
Information shall not include any data or information that has been voluntarily
disclosed to the public or the LIN Companies’ respective competitors by either
of the LIN Companies (except where such public disclosure has been made by
Executive or another without authorization) or that has been independently
developed and disclosed by others, or that otherwise enters the public domain
through lawful means.
               (b) Executive agrees that, both during the Service Period and
after the termination of his employment hereunder for any reason, he will use
his reasonable best efforts and utmost diligence to preserve, protect, and
prevent the disclosure of such Confidential Information, and that he will not,
either directly or indirectly, use, misappropriate, disclose or aid any other
person in disclosing such Confidential Information, unless done so on behalf of
the LIN Companies or to the extent required by law.
               (c) All Confidential Information is, and shall remain, the
exclusive property of the LIN Companies, and Executive hereby covenants and
agrees that he shall promptly return all such information to the LIN Companies
upon termination of this Agreement or at any other time when requested by the
LIN Companies.
          11. Non-Competition.
               (a) During the Service Period and for one (1) year after the
termination of this Agreement for any reason, whether with or Without Cause or
whether upon resignation with or without Good Reason, Executive shall not
Compete (as hereinafter defined) with any material business then conducted by
the LIN Companies or their respective affiliates or subsidiaries (collectively,
“LIN”) without the prior written consent of the LIN Companies; except that,
notwithstanding this Section 11, Executive may perform any duties on behalf of
the LIN Companies as the Board of Parent shall approve and direct. For purposes
of this Agreement, the term “Compete” shall mean engaging in a business as a
more than five percent (5%) stockholder or other holder of a five percent (5%)
or greater equity interest of any Person (as hereinafter defined in Section 24)
(whether direct or indirect, including the right to acquire such percentage
equity interest), as an employee, a partner, an agent, a consultant, or any
other individual representative capacity of, to or for any Person, as an officer
of any Person, or a member of the board of directors, board of managers, or
other managing body of such Person (unless Executive’s duties, responsibilities,
and activities, including supervisory activities, for or on behalf of such
Person or in such business are not related in any way to such “competitive”
activity) if it involves:
                    (i) owning or Managing (as defined below in Section 24) one
or more local television stations in any designated market area in which the
Company or any direct or indirect subsidiary thereof (a “Subsidiary”) owns or
Manages, one or more local television stations (the “Restricted Markets”); or

- 8 -



--------------------------------------------------------------------------------



 



                    (ii) rendering services or advice pertaining to the business
or operation of television stations in a Restricted Market, or on behalf of, any
Person which is in competition with the Company or any of its affiliates or
subsidiaries.
               (b) Upon and subject to reasonable notice and information being
provided to the LIN Companies by Executive prior to Executive’s entering into a
position or association which may cause Executive to engage in activities in
breach of paragraph (a) above, Parent will conduct a timely review of such
proposed position or association and notify Executive in writing regarding
Parent’s view as to whether Executive will thereby breach the terms and
conditions of paragraph (a) above.
          12. Non-Solicitation. Executive agrees that, during the twelve
(12) month period immediately following termination of this Agreement, for
whatever reason, with or without Cause or whether resignation with or without
Good Reason, Executive shall not directly or indirectly solicit, influence or
entice, or attempt to solicit, influence or entice, or hire any executive,
employee, or consultant of LIN to cease his relationship with LIN or solicit,
influence, entice or in any way divert any customer, distributor, partner, joint
venturer or supplier of LIN to terminate such person’s relationship with LIN, in
order to be employed by or do business with a Person that Competes with the LIN
Companies or with any other entity that derives benefit from the production,
marketing, broadcasting or other distribution or syndication of products,
services, programs or other content that compete with products then produced or
services, programs or other content then being provided, marketed, broadcast,
distributed or syndicated by LIN or the feasibility for production of which LIN
is then actually studying or is preparing to market or is developing; provided,
however, that this Section 12 shall apply only within the geographic area set
forth in Schedule 12 hereto.
          13. Acknowledgment of Restrictive Covenants. Executive acknowledges
that the covenants specified in Sections 10, 11, 12, and 15 hereof
(collectively, the “Protective Provisions”) contain reasonable limitations as to
time, geographic area, and scope of activities to be restricted and that such
promises do not impose a greater restraint on Executive than is necessary to
protect the goodwill, Confidential Information, trade secrets, customer and
employee relations, and other legitimate business interests of the LIN
Companies. Executive also acknowledges and agrees that any violation of the
covenants set forth in the Protective Provisions would bestow an unfair
competitive advantage upon any Person, which might benefit from such violation,
and would necessarily result in substantial and irreparable damage and loss to
the LIN Companies.
          14. No Inconsistent Obligation. In order to induce the LIN Companies
to enter into this Agreement, Executive represents and warrants to each of the
LIN Companies that neither the execution nor the performance of this Agreement
by Executive will violate or conflict in any way with any other agreement to
which Executive may be bound, or with any other duties imposed upon Executive by
corporate or other statutory or common law.
          15. Intellectual Property. Executive and the LIN Companies hereby
covenant and agree that all intellectual property of any kind, whether now or
later created, developed or produced, developed by Executive, whether directly
or indirectly, in connection with services rendered by Executive for or on
behalf of the LIN Companies, or from the use of premises or

- 9 -



--------------------------------------------------------------------------------



 




property owned, leased, licensed or contracted for by the LIN Companies, both
prior to and subsequent to the date of this Agreement, or otherwise developed by
Executive during the Service Period which is in any way related to the Company’s
business, as conducted or proposed to be conducted, shall be the property of the
Company. Executive hereby assigns to the Company any and all rights and
interests he now has or may hereafter acquire in and to such intellectual
property.
          16. Notice. For purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given (a) on the date of delivery when delivered by
hand, (b) on the date of transmission when sent by facsimile transmission during
normal business hours with telephone confirmation of receipt, (c) one day after
dispatch when sent by reputable overnight courier maintaining records of
receipt, or (d) three days after dispatch when sent by registered or certified
mail, postage prepaid, return receipt requested, all addressed as set forth on
Schedule 16 attached hereto or to such other address as either party may have
furnished to the other in writing in accordance herewith, except that notices of
change of address shall be effective only upon receipt.
          17. Injunctive Relief; Cumulative Rights. The parties agree that,
without limitation of the rights of the LIN Companies with respect to any other
breach of this Agreement, the harm to each of the LIN Companies arising from any
breach by Executive of the Protective Provisions could not adequately be
compensated for by monetary damages, and accordingly each of the LIN Companies
shall, in addition to any other remedies available to it at law or in equity, be
entitled to seek and, if so ordered by a court of competent jurisdiction,
obtain, preliminary and permanent injunctive relief against such breach.
Executive agrees that the various provisions of this Agreement shall be
construed as cumulative, and no one of them is exclusive of the other, or
exclusive of any rights allowed by law.
          18. Withholding. Anything in this Agreement to the contrary
notwithstanding, all payments required to be made by the Company hereunder to
Executive shall be subject to the withholding of such amounts relating to taxes
as the Company may reasonably determine it is legally required to withhold
pursuant to any applicable law or regulation. In lieu of withholding such
amounts, in whole or in part, the Company may, in its sole discretion, accept
other provisions for payment of taxes and withholdings as required by law,
provided it is satisfied that all requirements of law affecting its
responsibilities to withhold have been satisfied.
          19. No Waiver. No provision of this Agreement may be modified, waived
or discharged unless such waiver, modification or discharge is agreed to in
writing signed by Executive and such officer or director as may be specifically
designated by the Company. No waiver by either party hereto at any time of any
breach by the other party hereto of any condition or provision of this Agreement
to be performed by such other party shall be deemed a waiver of any similar or
dissimilar provision or condition at the same or at any prior or subsequent
time. Except where the context otherwise requires, wherever used the singular
shall include the plural, the plural the singular, the use of any gender shall
be applicable to all genders and the word “or” is used in the inclusive sense.

- 10 -



--------------------------------------------------------------------------------



 



          20. Severability. If any covenant or provision hereof is determined to
be void or unenforceable in whole or in part, it shall not be deemed to affect
or impair the invalidity of any other covenant or provision, each of which is
hereby declared to be separate and distinct. If any provision of this Agreement
is so broad as to be unenforceable, such provision shall be interpreted to be
only so broad as is enforceable. If any provision of this Agreement is declared
invalid or unenforceable for any reason other than overbreadth, the offending
provision will be modified so as to maintain the essential benefits of the
bargain among the parties hereto to the maximum extent possible, consistent with
law and public policy.
          21. Amendment. No amendment, modification, waiver, termination or
discharge of any provision of this Agreement, or consent to any departure
therefrom by either party hereto, shall in any event be effective unless the
same shall be in writing, specifically identifying this Agreement and the
provision intended to be amended, modified, waived, terminated or discharged and
signed by each of the LIN Companies and Executive, and each such amendment,
modification, waiver, termination or discharge shall be effective only in the
specific instance and for the specific purpose for which it is given. No
provision of this Agreement shall be varied, contradicted or explained by any
oral agreement, course of dealing or performance or any other matter not set
forth in an agreement in writing and signed by each of the LIN Companies and
Executive.
          22. Choice of Law and Forum. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Rhode Island. Employee
hereby (a) submits to personal jurisdiction in the State of Rhode Island for any
action arising out of or in connection with this Agreement; (b) waives any and
all personal rights under the laws of any state to object to jurisdiction within
the State of Rhode Island; and (c) agrees that for any cause of action arising
out of or in connection with this Agreement, venue is solely proper in any state
or federal court within Rhode Island.
          23. Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY SUIT, ACTION OR PROCEEDING DIRECTLY OR INDIRECTLY ARISING
OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT.
          24. Certain Definitions. The capitalized terms contained and used in
this Agreement which are defined below shall have the respective meanings
ascribed to them as follows:
               (a) “Change in Control” shall mean the occurrence of any of the
following events:
                    (i) any sale, lease, exchange, or other transfer (in one
transaction or series of related transactions) of all or substantially all of
the assets of Parent to any Person or group of related Persons for purposes of
Section 13(d) of the Exchange Act, other than one or more members of the
Shareholder Group;

- 11 -



--------------------------------------------------------------------------------



 



                    (ii) a majority of the Board of Parent shall consist of
Persons who are not Continuing Directors;
                    (iii) the acquisition by any Person or Group (other than
(A) one or more members of the Shareholder Group or (B) with respect to a
transferee of shares of Class C Common Stock, par value $0.01 per share, of
Parent, (1) one or more members of the Shareholder Group or (2) any Person
approved by an affirmative vote of no less than two-thirds of the disinterested
members of the Board of Parent) of the power, directly or indirectly, to vote or
direct the voting of securities having more than 50% of the ordinary voting
power for the election of directors of Parent;
                    (iv) the acquisition by any Person or Group of shares of the
capital stock of Parent representing in the aggregate more than 40% of the
issued and outstanding shares of such capital stock and, as of the time of such
acquisition, no other Person or Group holds, in the aggregate, a greater number
of such shares of capital stock;
                    (v) any sale, lease, exchange, or other transfer (in one
transaction or series of related transactions) of all or substantially all of
the assets of the Company to any Person or group of related Persons for purposes
of Section 13(d) of the Exchange Act, other than to (A) a wholly-owned
subsidiary of Parent or the Company or (B) one or more members of the
Shareholder Group; or
                    (vi) Parent shall cease, whether directly or indirectly
through one or more wholly-owned subsidiaries, to have the power to vote or
direct the voting of securities having more than 50% of the ordinary voting
power for the election of directors of the Company.
               (b) “Code” shall mean the Internal Revenue Code of 1986, as
amended, and the regulations or other guidelines of general applicability
promulgated thereunder.
               (c) “Continuing Directors” shall mean any Person who (i) was a
member of the Board of Parent on the Appointment Date, (ii) is thereafter
nominated for election or elected to the Board of Parent with the affirmative
vote of a majority of the Continuing Directors who are members of such Board of
Parent at the time of such nomination or election, or (iii) is a member of the
Board of Parent and also a member of the Shareholder Group.
               (d) “Group” means any group of related Persons for purposes of
Section 13(d) of the Securities Exchange Act of 1934, as amended.
               (e) “Manage” (or “Managing”) means with respect to the business
or operation of a television station, (i) the provision of management services,
(ii) the right to program, or select a substantial portion of the programming
of, such station, including through a local marketing agreement, time brokerage
agreement, joint sales agreement, shared services agreement, or other similar
agreements (collectively, a “Services Agreement”), or (iii) the sale of, or the
right to sell, the advertising of such station through a Services Agreement.
               (f) “Person” shall mean an individual, a corporation, limited
liability company, a partnership, an association, a trust or any other entity or
organization, including any

- 12 -



--------------------------------------------------------------------------------



 



other form of business entity or any government or political subdivision or an
agency or instrumentality thereof.
               (g) “Shareholder Group” shall mean HM Capital Partners, LLC, and
any Person controlling, controlled by or under common control with it.
          25. Interpretation. The headings in this Agreement are inserted for
convenience only and shall not constitute a part hereof. Except where the
context requires otherwise, whenever used in this Agreement, the singular
includes the plural, the plural includes the singular, the use of any gender is
applicable to all genders and the word “or” has the inclusive meaning
represented by the phrase “and/or.” The words “include” and “including” and
variations thereof, shall not be deemed to be terms of limitation, but rather
shall be deemed to be followed by the words “without limitation.” A reference in
this Agreement to a Section, Paragraph, Exhibit or Schedule is to the referenced
Section, Paragraph, Exhibit or Schedule of this Agreement. The wording of this
Agreement shall be deemed to be the wording mutually chosen by the parties and
no rule of strict construction shall be applied against any party. Unless
expressly provided otherwise, all dollar figures in this Agreement are in the
currency of the United States of America.
          26. Survival. The expiration or termination of this Agreement shall
not relieve any party of any obligations that may have accrued hereunder prior
to such expiration or termination. The provisions of Sections 9, 10, 11, 12, 13,
15, 16, 17, 18, 19, and 20 shall survive the expiration or termination of this
Agreement except as otherwise specifically provided in such Sections.
          27. Assignment. The terms and provisions of this Agreement shall inure
to the benefit of and be binding upon the LIN Companies and each of its
respective successors and assigns. Notwithstanding the foregoing or anything to
the contrary contained herein, this Agreement may not be assigned by the LIN
Companies without Executive’s prior written consent unless the LIN Companies
retain joint and several liability with any of the LIN Companies’ assignee for
the financial obligations under this Agreement. This Agreement may not be
assigned, in whole or in part, by Executive without the written consent of each
of the LIN Companies.
          28. Indemnification. At all times during and after the Service Period
the LIN Companies shall indemnify Executive pursuant to the terms and subject to
the conditions of the certificate of incorporation and bylaws, respectively, of
each of the LIN Companies, as such are in effect as of the Appointment Date.
Executive shall have the benefit of continuing directors’ and officers’
insurance coverage at levels no less favorable than those in effect from time to
time for members of the Board of Parent and the board of directors of the
Company and other members of the LIN Companies’ senior management.
          29. Termination of Prior Agreements. That certain Severance Agreement,
by and between Executive and the LIN Companies, dated August 1, 2005, as
amended, and that certain Employment Agreement by and between Executive and the
LIN Companies, dated August 1, 2005, as amended, be and they are hereby
terminated effective as of the Appointment Date.

- 13 -



--------------------------------------------------------------------------------



 



          30. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute one and the same instrument. Each party hereto will
receive by delivery or by facsimile or other electronic transmission a duplicate
original of the Agreement executed by each party, and each party agrees that the
delivery of the Agreement by facsimile or other electronic transmission will be
deemed to be an original of the Agreement so transmitted.
          31. Entire Agreement. This Agreement constitutes the entire agreement
between the parties hereto with respect to the subject matter hereof and
supersedes all prior oral or written agreements, commitments or understandings
with respect to the matters provided for herein.
[The remainder of this page is intentionally blank; signature page follows.]

- 14 -



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have executed this Agreement on the
date first above written.

                  Executive:
 
                /s/ Scott Blumenthal               Scott Blumenthal
 
                LIN TV Corp.
 
           
 
  By:   /s/ Denise M. Parent
 
   
 
  Name:   Denise M. Parent    
 
  Title:   Vice President General Counsel and Secretary    
 
                LIN Television Corporation
 
           
 
  By:   /s/ Denise M. Parent
 
   
 
  Name:   Denise M. Parent    
 
  Title:   Vice President General Counsel and Secretary    

[Signature Page to Employment Agreement]

 



--------------------------------------------------------------------------------



 



Blumenthal Bonus Matrix for 2007

         
Annual Bonus
    200,000  
Percentage of Annual
    75 %
 
     
Annual Bonus at 100% achievement
    150,000  

Schedule 5(b)-1

Percentage:   Revenue  
 
            94.0 %     95.0 %     96.0 %     97.0 %     98.0 %     99.0 %    
100.0 %     101.0 %     102.0 %     103.0 %     104.0 %     105.0 %
 
    89.0 %     0 %     0 %     0 %     0 %     0 %     0 %     0 %     0 %     0
%     0 %     0 %     0 %
 
    90.0 %     0 %     25.0 %     30.0 %     35.0 %     40.0 %     45.0 %    
50.0 %     55.0 %     60.0 %     65.0 %     70.0 %     75.0 %
 
    91.0 %     0 %     28.8 %     34.0 %     39.3 %     44.5 %     49.8 %    
55.0 %     60.3 %     65.5 %     70.8 %     76.0 %     81.3 %
 
    92.0 %     0 %     32.5 %     38.0 %     43.5 %     49.0 %     54.5 %    
60.0 %     65.5 %     71.0 %     76.5 %     82.0 %     87.5 %
 
    93.0 %     0 %     36.3 %     42.0 %     47.8 %     53.5 %     59.3 %    
65.0 %     70.8 %     76.5 %     82.3 %     88.0 %     93.8 %
 
    94.0 %     0 %     40.0 %     46.0 %     52.0 %     58.0 %     64.0 %    
70.0 %     76.0 %     82.0 %     88.0 %     94.0 %     100.0 %
 
    95.0 %     0 %     43.8 %     50.0 %     56.3 %     62.5 %     68.8 %    
75.0 %     81.3 %     87.5 %     93.8 %     100.0 %     106.3 %
 
    96.0 %     0 %     47.5 %     54.0 %     60.5 %     67.0 %     73.5 %    
80.0 %     86.5 %     93.0 %     99.5 %     106.0 %     112.5 %
E
    97.0 %     0 %     51.3 %     58.0 %     64.8 %     71.5 %     78.3 %    
85.0 %     91.8 %     98.5 %     105.3 %     112.0 %     118.8 %
B
    98.0 %     0 %     55.0 %     62.0 %     69.0 %     76.0 %     83.0 %    
90.0 %     97.0 %     104.0 %     111.0 %     118.0 %     125.0 %
I
    99.0 %     0 %     58.8 %     66.0 %     73.3 %     80.5 %     87.8 %    
95.0 %     102.3 %     109.5 %     116.8 %     124.0 %     131.3 %
T
    100.0 %     0 %     62.5 %     70.0 %     77.5 %     85.0 %     92.5 %    
100.0 %     107.5 %     115.0 %     122.5 %     130.0 %     137.5 %
D
    101.0 %     0 %     66.3 %     74.0 %     81.8 %     89.5 %     97.3 %    
105.0 %     112.8 %     120.5 %     128.3 %     136.0 %     143.8 %
A
    102.0 %     0 %     70.0 %     78.0 %     86.0 %     94.0 %     102.0 %    
110.0 %     118.0 %     126.0 %     134.0 %     142.0 %     150.0 %
 
    103.0 %     0 %     73.8 %     82.0 %     90.3 %     98.5 %     106.8 %    
115.0 %     123.3 %     131.5 %     139.8 %     148.0 %     156.3 %
 
    104.0 %     0 %     77.5 %     86.0 %     94.5 %     103.0 %     111.5 %    
120.0 %     128.5 %     137.0 %     145.5 %     154.0 %     162.5 %
 
    105.0 %     0 %     81.3 %     90.0 %     98.8 %     107.5 %     116.3 %    
125.0 %     133.8 %     142.5 %     151.3 %     160.0 %     168.8 %
 
    106.0 %     0 %     85.0 %     94.0 %     103.0 %     112.0 %     121.0 %  
  130.0 %     139.0 %     148.0 %     157.0 %     166.0 %     175.0 %
 
    107.0 %     0 %     88.8 %     98.0 %     107.3 %     116.5 %     125.8 %  
  135.0 %     144.3 %     153.5 %     162.8 %     172.0 %     181.3 %
 
    108.0 %     0 %     92.5 %     102.0 %     111.5 %     121.0 %     130.5 %  
  140.0 %     149.5 %     159.0 %     168.5 %     178.0 %     187.5 %
 
    109.0 %     0 %     96.3 %     106.0 %     115.8 %     125.5 %     135.3 %  
  145.0 %     154.8 %     164.5 %     174.3 %     184.0 %     193.8 %
 
    110.0 %     0 %     100.0 %     110.0 %     120.0 %     130.0 %     140.0 %
    150.0 %     160.0 %     170.0 %     180.0 %     190.0 %     200.0 %  
Schedule 5(b)-2 Dollars:       Revenue  

            94.0 %     95.0 %     96.0 %     97.0 %     98.0 %     99.0 %    
100.0 %     101.0 %     102.0 %     103.0 %     104.0 %     105.0 %
 
    89.0 %     —       —       —       —       —       —       —       —       —
      —       —       —  

    90.0 %     —       37,500       45,000       52,500       60,000      
67,500       75,000       82,500     90,000     97,500       105,000      
112,500  
 
    91.0 %     —       43,125       51,000       58,875       66,750      
74,625       82,500       90,375       98,250       106,125       114,000      
121,875  

    92.0 %     —       48,750       57,000       65,250       73,500      
81,750       90,000       98,250       106,500       114,750       123,000      
131,250  
 
    93.0 %     —       54,375       63,000       71,625       80,250      
88,875       97,500       106,125       114,750       123,375       132,000    
  140,625  

    94.0 %     —       60,000       69,000       78,000       87,000      
96,000       105,000       114,000       123,000       132,000       141,000    
  150,000  
 
    95.0 %     —       65,625       75,000       84,375       93,750      
103,125       112,500       121,875       131,250       140,625       150,000  
    159,375  

    96.0 %     —       71,250       81,000       90,750       100,500      
110,250       120,000       129,750       139,500       149,250       159,000  
    168,750  
E
    97.0 %     —       76,875       87,000       97,125       107,250      
117,375       127,500       137,625       147,750       157,875       168,000  
    178,125  

B     98.0 %     —       82,500       93,000       103,500       114,000      
124,500       135,000       145,500       156,000       166,500       177,000  
    187,500  

I     99.0 %     —       88,125       99,000       109,875       120,750      
131,625       142,500       153,375       164,250       175,125       186,000  
    196,875  
T
    100.0 %     —       93,750       105,000       116,250       127,500      
138,750       150,000       161,250       172,500       183,750       195,000  
    206,250  
D
    101.0 %     —       99,375       111,000       122,625       134,250      
145,875       157,500       169,125       180,750       192,375       204,000  
    215,625  
A
    102.0 %     —       105,000       117,000       129,000       141,000      
153,000       165,000       177,000       189,000       201,000       213,000  
    225,000  
 
    103.0 %     —       110,625       123,000       135,375       147,750      
160,125       172,500       184,875       197,250       209,625       222,000  
    234,375  
 
    104.0 %     —       116,250       129,000       141,750       154,500      
167,250       180,000       192,750       205,500       218,250       231,000  
    243,750  
 
    105.0 %     —       121,875       135,000       148,125       161,250      
174,375       187,500       200,625       213,750       226,875       240,000  
    253,125  
 
    106.0 %     —       127,500       141,000       154,500       168,000      
181,500       195,000       208,500       222,000       235,500       249,000  
    262,500  
 
    107.0 %     —       133,125       147,000       160,875       174,750      
188,625       202,500       216,375       230,250       244,125       258,000  
    271,875  
 
    108.0 %     —       138,750       153,000       167,250       181,500      
195,750       210,000       224,250       238,500       252,750       267,000  
    281,250  
 
    109.0 %     —       144,375       159,000       173,625       188,250      
202,875       217,500       232,125       246,750       261,375       276,000  
    290,625  
 
    110.0 %     —       150,000       165,000       180,000       195,000      
210,000       225,000       240,000       255,000       270,000       285,000  
    300,000  





--------------------------------------------------------------------------------



 



Schedule 12
Geographic Scope of Non-Solicitation
The geographic scope to which Section 12 shall apply shall be defined as all
markets in the United States of America.

 



--------------------------------------------------------------------------------



 



Schedule 16
Notices

     
If to Executive:
  To the address as shall most currently appear on the records of the Company
 
   
If to the LIN Companies:
  LIN Television Corporation
 
  4 Richmond Square, Suite 200
 
  Providence, RI 02906
 
  Attn: General Counsel
 
  Fax: (401) 454-2817

 